Title: From George Washington to Elias Boudinot, 26 January 1785
From: Washington, George
To: Boudinot, Elias

 

Dear Sir,
Mount Vernon 26th Jan. 1785

Early in Novr  I had the pleasure, by Post, to congratulate you & Mrs Boudinot on the Marriage of your daughter; & on her restoration to health; both of which we (Mrs Washington & I) heard with much satisfaction.
I took the liberty, at the sametime, to request the favor of you, if it could be done without much inconvenience to yourself, to procure for me as much of the Orchard grass Seed as would Sow about ten Acres of Land—to be forwarded by any Vessel which might be coming from New York to Alexandria; or if none should offer for that Port—then, to the care of Colo. Biddle of Philadelphia, who would contrive it to me from thence by Land, or Water, as an opportunity might offer—Having heard nothing from you since, and as the season is fast approaching when it shd be sowed if to be had, I have taken the liberty of repeating the substance of my former letter—to which I prayed the direction of some good farmer respecting the quantity which ought to be Sowed on an Acre. The cost of the Seed I will cause to be paid the moment I am acquainted with the price.
Mrs Washington joins me in every good wish for you and Mrs Boudinot—& in compliments to the Newly Married pair—with sentiments of great esteem & regard I am—Dr Sir Your Most Obt Hble Sen

Go: Washington

